DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments submitted on February 22, 2022.  Claims 16 and 25 are currently amended.  Claims 1-5, 8-9, 11-15, 21, and 27 have been canceled.  Claims 6, 7, 10, 16-20, and 22-26 are pending review in this correspondence.

Response to Amendment
	Rejection of claim 27 under 35 U.S.C. 112(b) for being indefinite is withdrawn in view of applicant’s claim cancelation.
	Rejection of claims 6, 7, 16, 17, 20, 23, and 25-27 for being anticipated by Hirota et al (US 2002/0122748 A1) is withdrawn in view of applicant’s claim amendments and cancelations.
	Rejection of claim 10 as being unpatentable over Hirota et al (US 2002/0122748 A1) in view of Still et al (US 2014/0193309 A1) is withdrawn in view of applicant’s amendment to claim 16.
Rejection of claim 18 as being unpatentable over Hirota et al (US 2002/0122748 A1) in view of Chen et al (US 2016/0009084 A1) is withdrawn in view of applicant’s amendment to claim 16.
Rejection of claims 19 and 24 as being unpatentable over Hirota et al (US 2002/0122748 A1) is withdrawn in view of applicant’s amendment to claim 16.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Fenske on February 22, 2022.
The application has been amended as follows: 
1. – 5. (Canceled) 

6. (Previously Presented) The digital dispense apparatus of claim 16, the monolithic carrier structure comprising a plurality of reservoirs fluidically connected to the fluid dispense device.

7. (Previously Presented) The digital dispense apparatus of claim 16, including a plurality of fluid dispense devices, wherein the plurality of fluid dispense devices are embedded in the monolithic carrier structure so that inlet fluid feed slots of each fluid dispense device among the plurality of fluid dispense devices opens into the fluid routing to receive fluid from the fluid routing. 

8. – 9. (Canceled) 

10. (Previously Presented) The digital dispense apparatus of claim 16, including a plurality of fluid dispense devices and comprising a contact pad array including a plurality of functional contact pads, wherein each functional contact pad of the plurality of functional contact pads is electrically connected to a different respective fluid dispense device among the plurality of fluid dispense devices carried by the monolithic carrier structure.



16. (Currently Amended) A digital dispense apparatus, comprising:
	a monolithic carrier structure comprising:
	a planar top surface; and 
	a reservoir, wherein the reservoir includes a first surface that is recessed relative to the planar top surface of the monolithic carrier structure and a plurality of side walls defined by the monolithic carrier structure; and
	fluid routing, wherein the fluid routing includes a second surface that is recessed relative to the planar top surface of the monolithic carrier structure and relative to the first surface, the fluid routing including fluid routing walls defined by slotted cut outs of the monolithic carrier structure; and
	a fluid dispense device, including a drop generator comprising a nozzle, a nozzle chamber, and a drop ejection actuator in the nozzle chamber 

17. (Previously Presented) The digital dispense apparatus of claim 16, comprising a plurality of fluid dispense devices, wherein each of the plurality of fluid dispense devices are fluidically connected to the reservoir by the fluid routing.

18. (Previously Presented) The digital dispense apparatus of claim 16, wherein the monolithic carrier structure is comprised of an epoxy mold compound, glass, or FR4.

19. (Previously Presented) The digital dispense apparatus of claim 16, the monolithic carrier structure further comprising a bottom surface opposite of the planar top surface, wherein the fluid dispense device is disposed on the bottom surface of the monolithic carrier structure.

20. (Previously Presented) The digital dispense apparatus of claim 16, wherein the fluid dispense device includes a plurality of drop generators.

21. (Canceled) 

22. (Previously Presented) The digital dispense apparatus of claim 16, wherein the fluid dispense device includes:
		a feed slot fluidically connected to the fluid routing;
		a plurality of drop generators; and
	a plurality of micro channels fluidically connecting the feed slot to the plurality of drop generators.

23. (Previously Presented) The digital dispense apparatus of claim 16, wherein the fluid dispense device includes a plurality of reservoirs, wherein each reservoir of the plurality of reservoirs includes a first surface that is recessed relative to the planar top surface of the monolithic carrier structure and a plurality of side walls defined by the monolithic carrier structure, and wherein the fluid routing fluidically connects the plurality of reservoirs to the fluid dispense device.

24. (Previously Presented) The digital dispense apparatus of claim 16, wherein the fluid routing is a first fluid routing, the monolithic carrier structure further comprising a second fluid routing, wherein the second fluid routing includes:
		a third surface that is recessed relative to the planar top surface of the monolithic carrier structure, and fluid routing walls defined by slotted cut outs of the monolithic carrier structure.
 
25. (Currently Amended) A digital dispense apparatus, comprising:
	a monolithic carrier structure comprising:
	a planar top surface; and 

	fluid routing, wherein the fluid routing includes a second surface that is recessed relative to the monolithic carrier structure and relative to the first surface, the fluid routing including fluid routing walls defined by slotted cut outs of the monolithic carrier structure; and
	a fluid dispense die including a fluid dispense device, wherein the fluid dispense device includes a drop generator comprising a nozzle, a nozzle chamber, and a drop ejection actuator in the nozzle chamber, and wherein the fluid routing fluidically connects the reservoir and the fluid dispense device. 

26. (Previously Presented) The digital dispense apparatus of claim 25, including a plurality of fluid dispense devices and a plurality of fluid dispense dies, wherein each respective fluid dispense device is disposed on a different respective fluid dispense die.

27. (Canceled) 

Allowable Subject Matter
Claims 6, 7, 10, 16-20, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the digital dispense apparatus of claims 16 and 25, comprising a monolithic carrier structure including a planar top surface and a reservoir recessed into the planar top surface, fluid routing that is defined by fluid r outing walls that are slotted cut outs of the monolithic carrier structure, and a fluid dispensing device, specifically wherein the fluid dispensing device includes a drop generator comprising a nozzle, a nozzle .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        February 23, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796